Citation Nr: 1312119	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease with bulging discs.

2. Entitlement to a disability rating in excess of 10 percent for chronic gastritis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to September 1975 and from April 1981 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Lumbar degenerative disc disease with bulging discs

The Veteran last underwent VA examination in connection with his claim for entitlement to an increased disability rating for lumbar degenerative disc disease with bulging discs in September 2008.  In an October 2009 written statement, the Veteran asserted that his symptoms had increased in severity.  Additionally, the Veteran indicated on his June 2010 VA Form 9 that VA physicians had increased his prescribed medication.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the October 2009 written statement and June 2010 VA Form 9 indicating an increase in the severity of the Veteran's symptoms since the prior VA examination is enough to require a new VA examination.  

Furthermore, the Board notes that range of motion maneuvers and measures with respect to the level of functional loss were not performed during the September 2008 VA examination due to the Veteran's chronic ischemic heart disease.  As these tests are vital to VA's ability to accurately evaluate the Veteran's disability, the Board finds another examination is necessary to attempt to obtain this information.  38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Chronic gastritis

The Veteran last underwent VA examination in conjunction with his claim for entitlement to a disability rating in excess of 10 percent for chronic gastritis in September 2008.  In an October 2009 written statement, the Veteran asserted that his symptoms had worsened considerably.  Additionally, the Veteran indicated on his June 2010 VA Form 9 that VA physicians had increased his prescribed medication.  Because the October 2009 written statement and June 2010 VA Form 9 indicate an increase in the severity of the Veteran's symptoms since the prior VA examination, the Board finds an additional VA examination is necessary to determine the current level of severity of the Veteran's chronic gastritis.  Weggenmann, 5 Vet. App. at 284; VAOPGCPREC 11-95; see also Green, 1 Vet. App. 121 (1991).  Also, the September 2008 VA examiner reviewed the Veteran's X-ray examination results and noted that direct visualization should be considered to further evaluate the Veteran's stomach condition.  As such, the Board finds all appropriate testing should be performed on remand to fully evaluate the current level of severity of the Veteran's chronic gastritis.  

Lastly, the most recent VA treatment records in the Veteran's claims file are from 2008.  While the claim is in remand status, up-to-date VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records for the Veteran from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico and any associated outpatient clinic, to include the Ponce Outpatient Clinic, dated from July 2008 to the present.  All attempts to obtain those records must be documented in the claims file.

2. Then, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected lumbar degenerative disc disease with bulging discs.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The examiner should specifically state whether there is any evidence of favorable or unfavorable ankylosis of the spine and, if at all possible, determine the range of motion of the thoracolumbar spine in degrees, noting by comparison the normal range of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar degenerative disc disease with bulging discs, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  

In addition, an opinion must be provided as to whether any pain found in the thoracolumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

Finally, it must be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a (2012), and if so, the frequency and total duration of such episodes over the course of the past 12 months. 

A complete rationale should be provided for any opinion or conclusion expressed.

3. Schedule the Veteran for a VA examination to determine the current level of severity of his chronic gastritis.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, to include direct visualization on X-ray examination, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should specifically note the presence of any severe hemorrhages, the size of any ulcerated or eroded areas, the size of any nodular lesions, and any other symptoms.  

A complete rationale should be provided for any opinion or conclusion expressed.

4. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

5. When the development requested has been completed, re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


